Citation Nr: 1502802	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran had perfected appeals of the denials of service connection for right ankle strain, left knee strain, and right elbow strain, which were also denied in the July 2008 rating decision on appeal.  However, in a September 2011 rating decision, service connection for right ankle strain, left knee strain, and right elbow strain was granted.  As that determination is a full grant of the benefits sought as to those issues, they are no longer on appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The evidence of record reasonably establishes that the Veteran has a left shoulder disability that was incurred in service and has continued since that time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, given the favorable decision below, there is no need to discuss whether VA has complied with its duties to notify and assist the Veteran in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2014). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the service record, the official history of each organization in which such veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In this appeal, the Veteran contends that his diagnosed left shoulder strain is related to his active service.  Service treatment records show that the Veteran was seen in November 1986 with complaints of pain throughout his upper and lower back and left shoulder region.  He reported that he had injured his back last January from jumping and that he also jumped earlier in the current month and felt pain in his upper regions.  Range of motion was limited.  He was tender to touch. Objective findings of spasm to the muscles of the left shoulder.  In December 2003, he underwent an excision of a lipoma to the left shoulder.  Service personnel records show that the Veteran was awarded a Bronze Star for his service in Iraq as a 3d infantry division command sergeant major.  

In the February 2005 retirement examination, self-report of medical history, the Veteran reported that he had painful shoulder, elbow or wrist and swollen or painful joints.  His April 2005 retirement physical examination was negative for findings specific to the left shoulder.  

A June 2008 QTC examination report reflects that the Veteran reported that his left shoulder condition had existed since 2003.  The condition is due to an injury and occurred during a training exercise in Kuwait.  The Veteran stated that he has pain at his left shoulder for five years and that the pain occurs constantly.  X-rays were within normal limits.  Physical examination showed tenderness and decreased range of motion.  The examiner noted that pain has the major functional impact.  The diagnosis was left shoulder strain.

An August 2009 VA medical record notes that the Veteran had left shoulder pain on his return from Iraq and that he had a parachute accident in 1985.  Arthralgia, with pain controlled with Aleve and Tramadol sparingly taken was assessed.  

The Veteran underwent a November 2010 QTC examination in which he reported being diagnosed with left shoulder pain that has existed since 2003.  He asserted that the condition occurred during left shoulder surgery while serving in the Iraq War.  The pain has continued and increased in the left shoulder, even though the growth did not come back.  He continues to take pain medication and anti-inflammatory medication to decrease pain and discomfort to perform activities.  Physical examination showed weakness, tenderness and guarding of movement.  He demonstrated limited range of motion in his left shoulder.  X-rays were within normal limits.  The diagnosis was left shoulder strain.  The examiner noted a review of the Veteran's service treatment records, and cited to specific dates (which did not include his November 1986 service treatment record for complaints of left shoulder symptoms or his 2003 surgery record) and opined that the current diagnosis of left shoulder strain was not related to service due to the fact that there are no records of treatment for a left shoulder condition while the Veteran was on active duty.  

In an October 2011 statement, the Veteran indicated that he injured his left shoulder several years earlier during a night airborne operation.  During his airborne career, he had several hard parachute landing and endured chronic pain in his left shoulder.  He used over the counter medication and received Motrin from the unit Medics.  The Veteran stated that because of his numerous leadership positions, he tried to manage his pain with alternative medicine.  He often feels a clicking in his shoulder as well as stiffness, weakness, and pain.  

An April 2012 VA Gulf War examination report reflects that the Veteran reported having multiple hard parachute landings where he injured his back.  Although providing an opinion regarding the Veteran's lumbar and cervical conditions, the examiner noted that the Veteran was a parachute jumper in service and that he sustained multiple injuries during his military tour.  Specifically, while in the military, the Veteran had multiple hard parachute jump landings, during high winds, which injured multiple joints.  He described continued problems.  He takes Motrin when the pain flares.  The examiner concluded that, as a result of these injuries, he has degenerative joint disease of multiple joints. 

In a July 2012 VA examination undertaken to address the Veteran's cervical spine strain, the Veteran reported the date of those symptoms to a helicopter crash as in 1982.  He also asserted that he aggravated his cervical spine again in 1986 during a night airborne jump.  

At the October 2014 hearing, the Veteran testified that his left shoulder was initially injured during his service as a paratrooper from 1976 to 1987.  While serving on airborne status, he had several night jumps in which he had injuries.  It reoccurred again in 2003 while in Iraq where he was night driving in his Humvee, hit holes and his shoulder hit against the radio cell.  He testified that, as a senior leader, he took Motrin and pills and drove on to complete his mission.  He also testified that he continued to receive treatment while on active duty and was often given Motrin and prescribed Tramadol and methocarbamol from the medics.  In addition, he stated that, during his military career, his left shoulder symptoms were recurring and chronic.  He further testified that, as a Battalion Brigade Division Army Component Sargent Major, he had to lead by example and when he was in pain he "sucked it up and drove on."  See hearing transcript, p. 9.  

Turning to the merits of the claim, the Veteran is currently diagnosed with left shoulder strain.  Thus, he has demonstrated a current disability.  The question remains as to whether his currently diagnosed left shoulder strain is related to service.  In this regard, the Board notes that the Veteran has reported that his left shoulder pain began in active military service and has continued since.  The Board must address credibility and competency.  In this regard, the Board finds that the Veteran's testimony is credible. Furthermore, he is certainly competent to report visible and readily perceivable symptoms, such as continued pain and discomfort both during and following service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Nevertheless, while his testimony is found to be credible, the probative value assigned to such testimony must still be weighed against the other evidence in the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Here, the primary evidence against the Veteran's claim is the November 2010 VA opinion which found that the claimed left shoulder disability was not related to service.  However, a close reading of the examination report reveals that the conclusion of the examiner was based upon a finding that there was no evidence of treatment for a left shoulder condition in service.  However, this is clearly an inaccurate premise, as the Veteran was seen in service in November 1986 for complaints of left shoulder symptoms after parachute jumps, which the Board notes is also consistent with the Veteran's post-service assertions as to onset.  As such, the Board affords the November 2010 VA examiner's opinion little probative value.  

In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of a continuity of left shoulder symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board finds that the Veteran's descriptions of events in service in relation to his claimed left shoulder disability are consistent with his service, to include his deployment to Iraq.  38 U.S.C.A. § 1154(a); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Given the in-service treatment records documenting the Veteran's complaints of left shoulder pain, his credible and consistent lay statements concerning his left shoulder symptoms during and since service, as well as his current left shoulder diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left shoulder disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a left shoulder disability, diagnosed as left shoulder strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


